Benham, Judge.
Appellant was found guilty of child molestation by the trial court, sitting without a jury. He now appeals, questioning the sufficiency of the evidence.
The victim, a seven-year-old girl, testified that she was asleep at her sister’s home when appellant, her sister’s boyfriend, took off her clothing and raped her. Her sister, who was at the store when the incident occurred, testified that she felt something was amiss when she returned from shopping, but she did not pursue the matter until several days later when she noticed the victim was “walking funny.” The child was taken to Grady Hospital where she was diagnosed as having contracted gonorrhea. She told her mother, her sister, and a police detective that appellant had molested her. The Grady Hospital physician who examined the child stated that gonorrhea could develop within two days of exposure by sexual contact. Appellant testified that he had been treated for gonorrhea in the past, but denied molesting the victim.
From the above-summarized evidence, the trial court, acting as *11the finder of fact, was authorized to conclude that appellant was guilty beyond a reasonable doubt of child molestation. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); OCGA § 16-6-4.
Decided May 15, 1984.
Susan E. Teaster, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Paul L. Howard, Jr., Assistant District Attorneys, for appellee.

Judgment affirmed.


Banke, P. J., and Pope, J., concur.